Title: From Thomas Jefferson to John Vaughan, 24 March 1826
From: Jefferson, Thomas
To: Vaughan, John


                        Dear Sir
                        
                            Monticello
                            Mar. 24. 26.
                        
                    My grandson, Th: Jefferson Randolph, the bearer of this letter, on a journey to the North, will pass perhaps a few days in Philadelphia. I cannot permit him to do this without presenting him to you, a friend of another century, and to whom my affections are bound by so many kind offices. he goes on a business of which you have seen much mention in the public papers. age and ill health having rendered me unequal to the care of my affairs, all are turned over to him. his retrieving them depends on his succesful disposal of tickets for a part of my property, which my unskilful stewardship requires me to sell, and which, in this state, could not find a market, at a fair and just price, in any other way, than that in which our legislature has indulged me. if your knolege of men and things can aid him with any advice which to him, as a stranger, will be useful, I know it will be kindly given. Your’s with continued friendship & respect.
                        Th: Jefferson
                    